 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ALBERT ORTEGA,                                      Case No. 1:19-cv-00999-NONE-BAM (PC)
12                        Plaintiff,                      ORDER REQUIRING PLAINTIFF TO SHOW
                                                          CAUSE IN WRITING WHY ACTION
13            v.                                          SHOULD NOT BE DISMISSED FOR
                                                          FAILURE TO PROSECUTE, FAILURE TO
14    UNITED STATES OF AMERICA, et al.,                   OBEY A COURT ORDER, AND FAILURE
                                                          TO STATE A CLAIM
15                        Defendants.
                                                          (ECF Nos. 12, 14)
16
                                                          FOURTEEN (14) DAY DEADLINE
17

18           Plaintiff Albert Ortega is a federal prisoner proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 2401 et

20   seq.

21           On December 4, 2019, the Court issued a screening order finding that Plaintiff had failed

22   to state any cognizable claim for relief in his complaint, and directing Plaintiff to file either a first

23   amended complaint or a notice of voluntary dismissal, within thirty days from the date that the

24   order was served. (ECF No. 12.)

25           On December 30, 2019, Plaintiff filed a motion for a 30-day extension of time to file a

26   first amended complaint. (ECF No. 13.)

27           On January 2, 2020, the Court granted Plaintiff’s motion for an extension of time and

28   ordered Plaintiff to file either a first amended complaint or a notice of voluntary dismissal within
                                                          1
 1   thirty days from the date of service of the order. (ECF No. 14.) Since the January 2, 2020 order

 2   was served that day, Plaintiff’s first amended complaint or notice of voluntary dismissal was due

 3   on or before February 4, 2020.

 4          However, to date, Plaintiff has not filed a first amended complaint, filed a notice of

 5   voluntary dismissal, or otherwise communicated with the Court, and the time in which to do so

 6   has passed.

 7          Accordingly, it is HEREBY ORDERED that, within fourteen (14) days from the date of

 8   service of this order, Plaintiff shall show cause in writing why the instant action should not be

 9   dismissed for Plaintiff’s failure to comply with the Court’s December 4, 2019 screening order,

10   failure to prosecute, and failure to state a claim for relief. Plaintiff can comply with this order to

11   show cause by filing a first amended complaint or a notice of voluntary dismissal in compliance

12   with the Court’s December 4, 2019 screening order. Plaintiff is warned that failure to comply

13   with this order will result in a recommendation to a District Judge that this action be dismissed,

14   with prejudice, for failure to prosecute, failure to obey a court order, and failure to state a

15   cognizable claim for relief.

16
     IT IS SO ORDERED.
17

18      Dated:     February 15, 2020                            /s/ Barbara    A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                         2
